Citation Nr: 1034973	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  09-38 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
urinary tract disability.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a lung disability, to 
include asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The appellant had active service from June 1950 to May 1951.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of October 2008 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The appellant was scheduled for a travel board hearing in 
February 2010, but he failed to report for the hearing.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant is seeking to reopen his claim for service 
connection for a lung disability to include asthma, and seeks 
compensation under 38 U.S.C.A. § 1151 for a prostate injury.  
After a careful review of the record, the Board finds that the 
claim must be remanded for the notification and development 
actions specified below.  

In regards to the request to reopen the claim for service 
connection for a lung disability to include asthma, service 
connection was initially denied in a rating decision of July 
2005.  The basis for the denial was that asthma pre-existed 
service and there was no evidence that the disability was 
permanently worsened as a result of service.  The appellant did 
not appeal that decision and it became final.  In June 2008, the 
appellant submitted a request to reopen the claim.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims clarified VA's duty to notify in the 
context of claims to reopen. In this regard, VA must both notify 
a claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.

A VCAA letter was sent to the appellant in September 2008.  The 
appellant was informed of what constituted new and material 
evidence.  However, when informed of the reason for the prior 
denial, as required by Kent, the appellant was informed that the 
reason for the prior denial was that "there is no evidence to 
show that your current hearing loss is as likely as not due to 
acoustical trauma in service."  He was further informed that the 
evidence he submits must relate to this fact.  No additional VCAA 
notice letter was sent to the appellant.

In light of the above, the Board finds that the appellant was 
improperly notified of the evidence needed to substantiate his 
claim.  Indeed, he was informed he needed to submit evidence that 
related to an issue not being claimed and he was provided the 
wrong reason for the prior denial.  Therefore, in order to ensure 
that the notification requirements under the VCAA have been 
properly met, a corrective letter with proper notice relating to 
the issue being claimed, must be provided to the appellant.  

In regard to the issue of compensation under 38 U.S.C.A. § 1151 
for a prostate injury, the Board finds that additional 
development is needed prior to deciding the claim.  

Historically, in April 2008, the appellant sought treatment from 
the VA for pain in the right groin with some radiation into the 
upper anterior thigh.  He reported at the time that the groin 
hurt with urination and hurt so much that the urine shut down.  
Records show that a catheter insertion was attempted but no urine 
was returned.  A ballon was inflated then later deflated and 
catheter was pulled.  The appellant was examined and it was noted 
there was blood and clot from urinary meatus.  Another attempt 
was made to pass the catheter but this was met with obstruction.  
Arrangements were made for the appellant to go to the Emergency 
Room.  It was noted that the Emergency Room doctor was informed 
the appellant would be arriving for urinary obstruction and 
possible urethral tear.  

Private treatment records show that the appellant did not report 
to the VA Emergency Room, but rather went home and called an 
ambulance when he found he was bleeding.  Private treatment 
records of April 2008 show that the appellant was treated at the 
Sierra Vista Regional Health Center.  It was noted the appellant 
had been catheterized by the VA with marked urethral trauma and 
gross hematuria.  The appellant was recatheterized.  The 
impression was retention from benign prostatic hypertrophy.  
Records of May 2008 show that the appellant underwent a 
transurethral resection of the prostate.  The diagnosis noted at 
the time of the procedure was retention with benign urethral 
hypertrophy.

In pertinent part, 38 U.S.C.A. § 1151 (West 2002) provides for 
compensation for qualifying additional disability in the same 
manner as if such additional disability were service-connected.  
A qualifying additional disability is one in which the disability 
was not the result of the veteran's willful misconduct; and, the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran; and, the 
proximate cause of the disability is the result of carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in furnishing the hospital 
care, medical or surgical treatment, or examination, or was the 
result of an event not reasonably foreseeable.  Id. 

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent.  Determinations of 
whether there was informed consent involve consideration of 
whether the health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32 (2009).  

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) 
(2009).

The Board concludes that, based upon the record, the issue is not 
limited to a prostate disability.  The evidence establishes that 
the appellant underwent a procedure at a VA facility and 
following that procedure it was recommended that he go to an 
emergency room due to bleeding.  It is unclear whether the AOJ 
believes that a possible tear is an expected outcome.

The appellant has not been provided a VA examination to determine 
whether he has any residual disability which was caused by the 
VA's treatment in April 2008.  Significantly, the Board notes 
that private treatment records of April 2008 note that the 
appellant had marked urethral trauma and gross hematuria which 
resulted from the catheterization by the VA.  He later underwent 
a transurethral resection of the prostate.  Considering this 
evidence, the Board finds that an examination and opinion are 
needed to determine if the appellant has any disability resulting 
from the VA's treatment and to determine if such disability was 
caused by VA's carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault in furnishing 
this medical treatment, or was the result of an event that was 
not reasonably foreseeable.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  A VCAA letter should be sent to the 
appellant addressing the application to 
reopen the issue of service connection for a 
lung disability, to include asthma, based on 
new and material evidence, the appellant must 
be notified of the basis of the prior final 
denial and the legal requirements for 
reopening the claim.

2.  The appellant should be scheduled for a 
VA examination and opinion.  The claims file 
must be made available to and reviewed by the 
examiner in conjunction with the examination, 
and the examination report should reflect 
that such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated diagnostic 
tests and studies should be accomplished.

The examiner should state an opinion as to 
whether it is at least as likely as not that 
VA treatment in April 2008 caused additional 
disability; and, if so, what the additional 
disability is and whether such additional 
disability was caused by VA carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault in 
furnishing this medical treatment, or was the 
result of an event that was not reasonably 
foreseeable.  The decision should address the 
prostate and any possible residuals of the 
catheter placement.  A complete rationale for 
nay opinion rendered must be provided.

If upon completion of the above action the claim remains denied, 
the case should be returned to the Board after compliance with 
requisite appellate procedures.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


